UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7262



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHNNY SWANSON, III,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CR-95-432)


Submitted: December 22, 2005              Decided:    January 3, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny Swanson, III, Appellant Pro Se. John Frank Eisinger, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Johnny Swanson, III, appeals the district court’s order

denying    his   motions   challenging    his   conviction   and    sentence.

Because Swanson’s motions amounted to successive 28 U.S.C. § 2255

(2000) motions for which Swanson failed to obtain authorization

under 28 U.S.C. § 2244 (2000) from this court to file, the district

court     was    without   jurisdiction    to    grant    Swanson    relief.

Accordingly, we affirm.        Swanson’s Motion for Default is denied.

We   dispense    with   oral   argument   because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                   - 2 -